Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 1 of 8 PageID: 518




NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 SHAKHZOD SHOKIRJONIY,

                       Plaintiff,
                                                       Case No. 3:18-cv-08904 (BRM) (DEA)
                       v.
                                                                     OPINION
 CITY OF CLINTON TOWNSHIP, et al.,

                       Defendants.



MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Rehearing (ECF No. 58) filed by Plaintiff Shakhzod

Shokirjoniy (“Plaintiff”) seeking a rehearing of this Court’s May 29, 2020 Opinion and Order

(ECF Nos. 51 and 52), which granted Defendant Jonathan Danberry’s (“Defendant Danberry”)

Motion to Dismiss Plaintiff’s Complaint. Defendant John Doe Police Officer filed an opposition

and Defendant Danberry joined in the opposition. (ECF Nos. 62, 68.) Having reviewed the parties’

submissions filed in connection with the Motion and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below, and for good

cause shown, the Motion for Rehearing, construed by this Court as a Motion for Reconsideration,

is DENIED.

I.     BACKGROUND

       The underlying facts are set forth at length in this Court’s May 29, 2020 Opinion (ECF No.

51), from which Plaintiff seeks a rehearing. In the interest of judicial economy, the Court refers
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 2 of 8 PageID: 519




the parties to that Opinion for a full recitation of the factual and procedural background of this

dispute.

II.    LEGAL STANDARD

       Here, Plaintiff seeks a rehearing of this Court’s May 29, 2020 Opinion. Courts in this

circuit have construed such motions for rehearing as motions for reconsideration. See Gittens v.

Pavlack, Civ. A. No. 20-2880, 2021 WL 320715, at *1 n.2 (3d Cir. Feb. 1, 2021) (affirming district

court’s treatment of petitioner’s motion for rehearing as a motion for reconsideration); Ward v.

Delaware, Civ. A. No. 15-487, 2019 WL 3205785, at *2 (D. Del. July 16, 2019) (“Although titled

‘Motion for Rehearing En Banc,’ the Court will treat the instant Motions as though filed pursuant

to Rule 59(e) because Petitioner filed the first Motion for Reconsideration within 28 days after the

entry of judgment.”); Biggins v. Carroll, Civ. A. No. 9901880, 2002 WL 31107365, at *1 (D. Del.

Sept. 23, 2002) (treating motion for rehearing “as a timely motion for reconsideration pursuant to

Rule 59(e)”). 1 Therefore, the Court will treat Plaintiff’s Motion for Rehearing as a Motion for

Reconsideration.

       While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i) if there are “matters

or controlling decisions which counsel believes the Judge . . . has overlooked.” L.Civ.R. 7.1(i);

Dunn v. Reed Grp., Inc., Civ. A. No. 08-1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). 2 The


1
  To the extent applicable, courts in this circuit deciding motions for rehearing in bankruptcy
actions have similarly decided those motions under a motion for reconsideration analysis. See In
re Lau, 684 F. App’x 235, 239 (3d Cir. 2017) (noting a motion for rehearing “functions, essentially,
like a traditional motion for reconsideration”); In re Lisanti Foods, Inc., Civ. A. No. 04-3868, 2006
WL 2927619, at *4 (D.N.J. Oct. 11, 2006) (applying motion for reconsideration standard when
ruling on motion for rehearing); In re Dahlgren, Civ. A. No. 09-18982, 2011 WL 2160884, at *3
(D.N.J. June 1, 2011) (same).
2
 Motions for reconsideration are not expressly recognized in the Federal Rules of Civil Procedure.
United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999). Generally, a
                                                 2
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 3 of 8 PageID: 520




comments to that Rule make clear, however, that “reconsideration is an extraordinary remedy that

is granted ‘very sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, Civ. A. No.

03-3988, 2003 WL 22303078, *2 (D.N.J. Oct. 7, 2003)). In that regard, the Third Circuit has held

the scope of a motion for reconsideration is “extremely limited.” Blystone v. Horn, 664 F.3d 397,

415 (3d Cir. 2011). “Such motions are not to be used as an opportunity to relitigate the case; rather,

they may be used only to correct manifest errors of law or fact or to present newly discovered

evidence.” Id. Accordingly, an order or judgment may only be altered or amended if the party

seeking reconsideration shows at least one of the following grounds: “(1) an intervening change

in the controlling law; (2) the availability of new evidence that was not available when the court

[made its initial decision]; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice.” United States ex rel. Schumann v. AstraZeneca Pharms. L.P., 769 F.3d 837,

848–49 (3d Cir. 2014). The Third Circuit has defined “new evidence” for purposes of a motion for

reconsideration:

               [N]ew evidence, for reconsideration purposes, does not refer to
               evidence that a party submits to the court after an adverse ruling.
               Rather, new evidence in this context means evidence that a party
               could not earlier submit to the court because that evidence was not
               previously available. Evidence that is not newly discovered, as so
               defined, cannot provide the basis for a successful motion for
               reconsideration.




motion for reconsideration is treated as a motion to alter or amend judgment under Federal Rule
of Civil Procedure 59(e), or as a motion for relief from judgment or order under Federal Rule of
Civil Procedure 60(b). Id. For the same reasons Plaintiff’s Motion is denied on the merits under
the Local Rule, it is denied under the Federal Rules. See Holsworth v. Berg, 322 F. App’x 143, (3d
Cir. 2009) (construing motions for reconsideration as the functional equivalent of a Rule 59(e)
motion to alter or amend a judgment which requires either “(1) an intervening change in controlling
law; (2) the availability of new evidence not available previously; or (3) the need to correct clear
error of law or prevent manifest injustice”).
                                                  3
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 4 of 8 PageID: 521




Blystone, 664 F.3d at 415–16 (citations omitted). Additionally, a court commits clear error of law

“only if the record cannot support the findings that led to the ruling.” ABS Brokerage Servs. v.

Penson Fin. Servs., Inc., Civ. A. No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010)

(citing United States v. Grape, 549 F. 3d 591, 603–04 (3d Cir. 2008)). “Thus, a party must . . .

demonstrate that (1) the holdings on which it bases its request were without support in the record,

or (2) would result in ‘manifest injustice’ if not addressed.” Id.

        In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” Schiano v.

MBNA Corp., Civ. A. No. 05-1771, 2006 WL 3831225, at *2 (D.N.J. Dec. 28, 2006) (“Mere

disagreement with the Court will not suffice to show that the Court overlooked relevant facts or

controlling law, . . . and should be dealt with through the normal appellate process . . . .”) (citations

omitted); ABS Brokerage Servs., 2010 WL 3257992, at *6 (quoting P. Schoenfeld Asset Mgmt.

LLC v. Cendant Corp., 161 F. Supp. 2d 349, 353 (D.N.J. 2001)); United States v. Compaction Sys.

Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999) (“Mere disagreement with a court’s decision

normally should be raised through the appellate process and is inappropriate on a motion for

[reconsideration].”); Florham Park Chevron, Inc. v. Chevron U.S.A., Inc., 680 F. Supp. 159, 163

(D.N.J. 1988).

III.    DECISION

        Plaintiff seeks reconsideration of the Court’s May 29, 2020 Opinion and Order granting

Defendant Danberry’s Motion to Dismiss Plaintiff’s Second Amended Complaint. (ECF No. 58 at

1.) Plaintiff’s Second Amended Complaint alleged claims for unreasonable search and seizure,

retaliation under the First Amendment, unreasonable use of force and search and seizure, malicious

prosecution, and violation of the Eleventh Amendment. (See generally ECF No. 30.) The Court

stated, “the Second Amended Complaint is silent on whether Danberry, or any of the Defendants,



                                                   4
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 5 of 8 PageID: 522




is being sued individually or on his official capacity, or both.” (ECF No. 51 at 9.) Therefore, the

Court granted Defendant Danberry’s Motion to Dismiss to the extent he was sued in his official

capacity. (Id. at 10.) The Court also found the claims asserted against Defendant Danberry in his

individual capacity failed to state a claim. (Id. at 13.)

        Plaintiff rehashes arguments made under Bivens and the subsequent cases interpreting it.

Plaintiff notes “in Bivens, the Supreme Court established that victims of constitutional violations

by federal agents have a cause of action under the Constitution to recover damages.” (ECF No. 58

¶ 6.) A cause of action in this setting, Plaintiff argues, can be defeated in two situations—neither

of which Defendant Danberry can demonstrate. (Id. ¶ 9.) These two situations include: “(1) when

an alternative remedy is both (a) explicitly declared to be a substitute and (b) is viewed as equally

effective or (2) in the presence of ‘special factors’ which militate against” such a remedy. (Id. ¶

11.) According to Plaintiff, Defendant Danberry cannot show that a sufficient alternative remedy

exists and has not demonstrated “special factors counseling hesitation in the absence of affirmative

action by Congress.” (Id. ¶¶ 9–10.)

        Further, Plaintiff argues Defendant Danberry watched as Plaintiff’s constitutional rights

were violated, even though Plaintiff “had committed no infraction of law in the State of New Jersey

[and] then had false and malicious charges filed against him in retaliation after the assault.” (Id.

¶ 14.) Plaintiff repeatedly refers to a video of Defendant Danberry, which was sent to this Court

along with Plaintiff’s Motion. (Id. ¶¶ 1, 2, 19, 20, 30.) Plaintiff relies on this video to argue

Defendant Danberry was acting under the color of state law and deprived Plaintiff of his

constitutional rights. (Id. ¶ 30.) Lastly, Plaintiff cites Haines v. Kerner, 404 U.S. 519 (1972) for

support that pro se plaintiffs are held to less stringent standards than lawyers. (Id. ¶ 32.) For the

reasons set forth below, Plaintiff’s Motion for Rehearing is denied.



                                                   5
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 6 of 8 PageID: 523




       Plaintiff’s Motion does not clearly indicate whether he is arguing there is an intervening

change in the controlling law, the existence of new evidence that was not previously available

when this Court granted Defendant Danberry’s Motion to Dismiss, or that the Court needs to

correct some clear error of law or fact to prevent injustice. See AstraZeneca Pharms. L.P., 769

F.3d at 848–49. However, the Court will review Plaintiff’s Motion under each of the three grounds.

       First, Plaintiff refers to several cases in his Motion: Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971); Castaneda v. United States, 546 F.3d 682 (9th

Cir. 2008), rev’d sub nom. Hui v. Castaneda, 559 U.S. 799 (2010); Carlson v. Green, 446 U.S. 14

(1980); Parratt v. Taylor, 451 U.S. 527 (1981), overruled by Daniels v. Williams, 474 U.S. 327

(1986); and Haines v. Kerner, 404 U.S. 519 (1972). (See generally ECF No. 58.) Plaintiff

previously relied on Bivens, Castenada, and Carlson in his opposition to Defendant Danberry’s

Motion to Dismiss. (See ECF No. 34.) In fact, most of Plaintiff’s Motion for Rehearing is a word-

for-word recitation of his opposition. (Compare ECF No. 58 ¶¶ 1–25 with ECF No. 34 ¶¶ 1–20.)

Plaintiff’s Motion for Rehearing adopts nearly all the language in his opposition and adds two

more cases (Parratt and Haines) for support that (1) Defendant Danberry violated Plaintiff’s due

process rights and (2) pro se complaints are held to a less stringent standard than lawyers.

(ECF No. 58 ¶¶ 28–32.) Therefore, Plaintiff does not point to any intervening change in controlling

law, much less argue that an intervening change in controlling law justifies reconsideration of this

Court’s May 29, 2020 Opinion and Order. Accordingly, Plaintiff has not made a sufficient

argument under the first ground for reconsideration.

       Second, Plaintiff repeatedly refers to a video that allegedly shows theft by Defendant

Danberry throughout his Motion. (Id. ¶¶ 1, 2, 19, 20, 30.) Plaintiff referred to this video in previous

briefs as well, including his brief accompanying his Motion for Summary Judgment (see ECF No.



                                                  6
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 7 of 8 PageID: 524




20-1 ¶¶ 11, 25, 28, 29, 41, 44, 50, 55) and opposition to Defendant Danberry’s Motion to Dismiss.

(ECF No. 34 ¶¶ 15, 22.) Plaintiff appears to have sent the video to this Court along with his Motion

for Rehearing. (See ECF No. 58 at 1; ECF No. 58-2.) As noted above, new evidence in the context

of a motion for reconsideration “means evidence that a party could not earlier submit to the court

because that evidence was not previously available.” Blystone, 664 F.3d at 415–16. Plaintiff does

not argue anywhere in his Motion that the video is new evidence, let alone argue that it is new

evidence that justifies reconsideration. 3 (See generally ECF No. 58.) Therefore, Plaintiff does not

provide a sufficient argument under the second ground for reconsideration. See OR v. Hutner, 576

F. App’x 106, 110 (3d Cir. 2014) (affirming district court’s denial of appellants’ motion for

reconsideration when “Appellants did not show that the evidence that they submitted in support of

their motion for reconsideration was new evidence that was not available when the District Court

ruled on the underlying motions”).

       Finally, Plaintiff argues:

               As the Court misstated about the third amended complaint because
               it was never entered on the record, but Joe Sangiovanni and a co
               defendant Officer Danberry stated that they were kicked in the face
               so that they could level the playing field this was the ongoing pattern
               of practice of conduct but this Court doesn’t look at it that way.

(ECF No. 58 ¶ 24.) This is the only argument in Plaintiff’s entire Motion that attempts to hint at

error by this Court. Plaintiff appears to take issue with Magistrate Judge Arpert’s October 9, 2019

denial of Plaintiff’s Motion for Leave to Proceed with a Third Amended Complaint. (See ECF No.




3
  Plaintiff’s Third Amended Complaint references different sections of video tape through time
stamps. (See ECF No. 35 at 2.) The Third Amended Complaint was filed before the Court on
September 23, 2019. (See id.) While Magistrate Judge Arpert denied Plaintiff’s Motion for Leave
to Proceed with a Third Amended Complaint (ECF No. 40), the time stamps referenced by Plaintiff
indicate the video was previously available to Plaintiff before the Court’s May 29, 2020 Order and
Opinion. (ECF Nos. 51, 52.)
                                                 7
Case 3:18-cv-08904-BRM-DEA Document 77 Filed 02/23/21 Page 8 of 8 PageID: 525




40.) However, nowhere in his Motion does Plaintiff argue, let alone demonstrate, that the “holdings

on which [this Court] base[d] its request were without support in record” or that the Court’s

dismissal of Plaintiff’s Second Amended Complaint “would result in ‘manifest injustice’ if not

addressed.” See ABS Brokerage Servs., 2010 WL 3257992, at *6. Therefore, Plaintiff has not made

a sufficient argument under the third ground for reconsideration.

       In sum, the arguments in Plaintiff’s Motion amount to nothing more than disagreement

with this Court’s May 29, 2020 Opinion and Order. A party seeking reconsideration must show

more than disagreement with the Court. Rich v. State, 294 F. Supp. 3d 266, 273 (D.N.J. 2018) (on

a motion for reconsideration, “[m]ere ‘disagreement with the Court’s decision’ does not suffice”).

And as discussed above, Plaintiff’s Motion for Rehearing includes all the same cases and

arguments presented in his opposition, which was presented to this Court before deciding

Defendant Danberry’s Motion to Dismiss. By doing so, Plaintiff has not met his burden of showing

reconsideration is proper. Arista Records, Inc. v. Flea World, Inc., 356 F. Supp. 2d 411, 415

(D.N.J. 2005) (“A motion for reconsideration is improper when it is used solely to ask the court to

rethink what it has already thought through—rightly or wrongly”); G-69 v. Degnan, 748 F. Supp.

274, 275 (D.N.J. 1990) (noting that “recapitulation of the cases and arguments considered by the

court before rendering its original decision fails to carry the moving party’s burden”). Accordingly,

Plaintiff’s Motion for Rehearing is DENIED.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Rehearing, construed by this Court

as a Motion for Reconsideration (ECF No. 58) is DENIED. An appropriate order follows.


Date: February 23, 2021                               /s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE

                                                 8
